Mr. Justice Cartwright, concurring: I agree with the conclusion that appellant was elected sheriff of Edgar county, but think the county court erred in refusing to count the five ballots cast for him in the first precinct of Young America which bore the initials of one of the judges endorsed thereon by another judge. I do not think a voter should be deprived of his vote by a mistake of the election officers where the voter is not at fault and the ballot itself shows that it is a genuine official ballot delivered to the voter by the judges. That, I think, is the purport of the decision in Caldwell v. McElvain, 184 Ill. 552. In the case of Choisser v. York, 211 Ill. 56, the initials of one of the judges were stamped upon the ballots with a rubber stamp, which could be used by any person, and such initials afforded no means of identifying the ballots. The decision was upon the ground that the statute contemplates an endorsement in the handwriting of one of the judges, for the very good reason that every man’s handwriting possesses certain peculiarities which distinguish it from every other, and if the initials are written by one of the judges the genuine ballots delivered to the voters may be distinguished from spurious ones. In this case the initials of one of the judges were written by another judge in his own handwriting, and the purpose of the statute was accomplished. The ballots were the genuine official ballots delivered to the voters who cast them, and I think they should have been counted.